Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 6, 2017

                                       No. 04-17-00520-CV

                  Thilo BURZLAFF, M.D., P.A., and Tamela Arabit-Burzlaff,
                                     Appellants

                                                 v.

                                        Janet M. WEBER,
                                             Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI03358
                       Honorable Solomon Casseb, III, Judge Presiding


                                          ORDER
        Appellees’ motion for extension of time to file their brief is granted. The appellees’ brief
is due on November 16, 2017.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2017.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court